Eichaedson, J.,
delivered tbe opinion of tbe court:
Tbe claimant was a clerk in tbe Treasury Department, on a salary at tbe rate of §1,600 a year, and on tbe 26tb of September, 1871, tendered bis resignation, to take effect October 31, 1871, and requested leave of absence from October 1. Tbe resignation was “ accepted accordingly.”
It does not appear that tbe claimant was absent during tbe month of October, except as it is implied from tbe language of tbe acceptance of bis resignation and assumed in tbe brief of bis attorney. Tbis fact we regard as immaterial, because be beld tbe office during that month, and if be were absent, bis absence was by leave of tbe bead of tbe Department without condition. Eo reason is shown why be should not be paid for bis time up to October 31, when bis resignation took effect j and as be has received no compensation for the month of October, judgment must be entered in bis favor for §136.30, under Sleigh’s Case, (9 G. Ols. E., 369.)
Tbe claimant, in bis petition, originally sought to recover payment for three other months, during which time it was proved that be was absent on leave granted in express terms “without pay,” but this claim was waived and abandoned at tbe trial.
Tbe Chief-Justice was not present when tbis case was sub. mitted, aud took no part in tbe decision.